F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                          DEC 20 1999
                                    TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 UNITED STATES OF AMERICA,

           Plaintiff - Appellee,
 vs.                                                    No. 99-6125
                                                   (D.C. No. 93-CR-44-A)
 JAMES EMMANUEL EARLS,                                  (W.D. Okla.)

           Defendant - Appellant.


                              ORDER AND JUDGMENT *


Before ANDERSON, KELLY, and BRISCOE, Circuit Judges. **


       Mr. Earls appeals from the remand sentence imposed by the district court

after he successfully challenged a portion of his original sentence (count 1) on a

§ 2255 motion. See United States v. Earls, Nos. 97-6308, 97-6288, 98-6158,

1998 WL 480149 (10th Cir. Aug. 7, 1998); see also United States v. Earls, 42

F.3d 1321 (10th Cir. 1994) (direct criminal appeal). The parties are familiar with


       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1 (G). The cause is therefore ordered submitted without oral argument.
the facts and we need not restate them here, other than to say that Mr. Earls was

originally sentenced to 300 months on count 1; 48 months on count 23, and 60

months on count 24, all to run concurrently. On remand, to comply with the

circuit’s direction, the district court capped the sentence on count 1 at 240

months, but ordered that it run consecutively to counts 23 and 24 (which ran

concurrently), thereby resulting in another 300-month sentence.

      A district court has the power to impose a consecutive sentence, see 18

U.S.C. § 3584(a), and we presume that the district court has considered the

factors contained in 18 U.S.C. § 3553(a), as required by § 3584(b). See United

States v. Rose, 185 F.3d 1108, 1110-11 (10th Cir. 1999).

      We reject each contention raised by Mr. Earls on appeal. First, in response

to Mr. Earls’ argument that the statutory maximum term of imprisonment on count

1 of the indictment was four years, the object of the conspiracy alleged was “to

possess with the intent to distribute and to distribute amphetamine and/or

methamphetamine,” 1 R. Indict. at 2, resulting in a statutory maximum of twenty

years. The object was not the use of a communication facility with a four-year

statutory maximum; merely because such use was alleged as a manner and means

of the conspiracy does not equate to another object. Second, the district court did

not resentence Mr. Earls on counts 23 and 24 as he contends; rather, the district

court resentenced him on count 1, but ran the sentence consecutively, rather than


                                         -2-
concurrently as before. The district court acted well within the “sentencing

package” doctrine which allows the district court, unless specifically limited by

the mandate, to refashion the entire sentence. See United States v. Easterling,

157 F.3d 1220, 1223 (10th Cir. 1998); United States v. Hicks, 146 F.3d 1198,

1201 (10th Cir.), cert. denied, 119 S. Ct. 361 (1998). Third, the district court did

not abuse its discretion in not conducting de novo resentencing and reconsidering

the type and quantity of drug involved. Although the district court plainly had

jurisdiction to reconsider, it came to the completely reasonable conclusion that

these issues had been raised, in one form or another, or were without merit given

the record evidence, and declined to reconsider. See United States v. Moore, 83

F.3d 1231, 1235 (10th Cir. 1996). Fourth, the argument that amphetamine’s

reclassification as a Schedule II controlled substance has lapsed because Congress

has not made a conforming amendment to the schedules in 21 U.S.C. § 812, is not

persuasive given the repeated holding that the reclassification is in accordance

with § 811. See United States v. Lafoon, 978 F.2d 1183, 1184-85 (10th Cir.

1992); United States v. Sullivan, 967 F.2d 370, 373 (10th Cir. 1992); see also

United States v. Segler, 37 F.3d 1131, 1133 (5th Cir. 1994). Finally, the district

court could rely upon the testimony of a cooperating government witness, Gerald

Merriman; Mr. Earls’ arguments are foreclosed by United States v. Singleton, 165

F.3d 1297 (10th Cir.) (en banc), cert. denied, 119 S. Ct. 2371 (1999), and the


                                         -3-
panel decision in the direct appeal, see Earls, 42 F.3d at 1326.

      AFFIRMED.

                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                         -4-